 



Exhibit 10.3

ZIMMER HOLDINGS, INC.

SUPPLEMENTAL PERFORMANCE INCENTIVE PLAN

     1. Purpose: The purpose of the Zimmer Holdings, Inc. Supplemental
Performance Incentive Plan (the “Plan”) is to promote the interests of Zimmer
Holdings, Inc. and its stockholders by providing for additional compensation to
certain select employees as an incentive to accomplish the successful
integration of Centerpulse AG into the Company.

     2. Definitions: The following terms when used in the Plan shall, for the
purposes of the Plan, have the following meanings:

     (a) “Award” means, with respect to a Participant for an Award Year, the
supplemental performance incentive award payable to the Participant under this
Plan for that Award Year.

     (b) “Award Year” means each of the three calendar years ending on
December 31 of 2004, 2005, and 2006.

     (c) “Base Salary” means, with respect to a Participant for an Award Year,
the Participant’s total base salary earnings from the Employer for that Award
Year, including any amounts redirected under the Employer’s deferred
compensation plan and cafeteria plan.

     (d) “Board” means the Company’s Board of Directors.

     (e) “Committee” means the Compensation and Management Development Committee
of the Board.

     (f) “Company” means Zimmer Holdings, Inc.

     (g) “Employer” means Zimmer, Inc. and its direct and indirect subsidiaries.

     (h) “Integration Plan” means the Centerpulse AG integration expense synergy
plan adopted by the Company to promote the efficient and effective integration
of Centerpulse AG into the Company.

     (i) “Maximum Yearly Award” has the following meanings: (a) for the Award
Year that ends on December 31, 2004, it means one-third (1/3) of a Participant’s
Target Annual Bonus with respect to 2004; (b) for the Award Year that ends on
December 31, 2005, it means two-thirds (2/3) of a Participant’s Target Annual
Bonus with respect to 2005, minus the Participant’s Award for the prior Award
Year; and (c) for the Award Year that ends on December 31, 2006, it means 100%
of a Participant’s Target Annual Bonus with respect to 2006, minus the
Participant’s cumulative Awards for the prior two Award Years.

 



--------------------------------------------------------------------------------



 



     (j) “Participant” means an individual selected, pursuant to Section 4, to
participate in the Plan.

     (k) “Regulation” means a rule or regulation adopted by the Committee to
carry out the purposes and provisions of the Plan.

     (l) “Synergies” means measurable savings and efficiencies of the Company
that result from the successful integration of Centerpulse AG, as identified
with particularity in the Integration Plan.

     (m) “Synergies Goal” means, for an Award Year, the dollar goal established
in the Integration Plan for the total Synergies to be achieved by the end of the
Award Year.

     (n) “Target Annual Bonus” means, with respect to a Participant for an Award
Year, the target annual performance incentive bonus (expressed as a percentage
of Base Salary) applicable to the Participant for that Award Year under the
annual performance incentive plan in which the Participant participates for that
Award Year.

     3. Administration: The Plan shall be administered by the Committee. The
Committee may, from time to time, adopt Regulations and make such
determinations, not inconsistent with the terms of the Plan, as it deems
appropriate in its discretion to carry out the purpose of the Plan. The
Committee may alter, amend or revoke any Regulation adopted. The interpretation
and construction of any provision of the Plan by the Committee shall, unless
otherwise determined by the Board, be final and conclusive.

     4. Participation: Participants shall be those employees who are (a)
employed by an Employer, (b) identified by the Committee as having duties and
responsibilities relating directly to the successful integration of Centerpulse
AG into the Company, and (c) designated by the Committee as eligible to
participate in the Plan. The Committee may designate a maximum of 110 employees
as Participants.

     5. Awards:

     (a) No Award is payable for an Award Year unless the Company meets or
exceeds its Synergies Goal for that Award Year. If the Company meets or exceeds
its Synergies Goal for an Award Year, the Committee shall determine the Award
payable to each Participant in accordance with paragraph (b), subject to the
terms of the Plan.

     (b) For each Award Year, the percentage of the Maximum Yearly Award that
the Company will pay to each Participant is determined by the Company’s
percentage achievement of that Award Year’s Synergies Goal in accordance with
the following table:

-2-



--------------------------------------------------------------------------------



 



          Percentage Achievement of Synergies Goal

--------------------------------------------------------------------------------

  Percentage of Maximum Yearly Award

--------------------------------------------------------------------------------

125+%
    100 %*
124
    98 %
123
    96 % . . .     . . .  
101
    52 %
100
    50 %
Below 100%
    0  

     6. Payment of Awards:

     (a) If Awards are payable for an Award Year, the Company shall pay them to
eligible Participants not later than the last day of the first calendar quarter
following the end of the Award Year. A Participant must be actively employed by
an Employer on the date Awards are paid to be entitled to payment, unless the
Committee provides otherwise by Regulation.

     (b) The Company will deduct all applicable withholding taxes from the
payment of Awards. Unless otherwise elected by the Participant, such deductions
shall be at the established withholding tax rate.

     (c) The payment of Awards shall be made entirely in cash.

     (d) The Committee, in its sole discretion, may remove an employee as a
Participant in the Plan, or reduce a Participant’s Maximum Yearly Award. Any
removal or modification shall be effective as determined by the Committee.

     7. Conditions Imposed on Payment of Awards: Payment of each Award to a
Participant shall be subject to the following provisions and conditions:

     (a) No Participant has any right or interest in the Plan, or in any Award,
contingent or otherwise, unless and until all of the terms, conditions and
provisions of the Plan and the Regulations that affect the Participant have been
satisfied. Nothing contained in the Plan or in the Regulations requires the
Company to segregate or earmark any cash for the payment of Awards. Neither the
adoption of the Plan nor its operation in any way affects the rights and power
of the Company or any Employer to terminate any employee at any time.

     (b) No rights under the Plan, contingent or otherwise, are assignable or
subject to any encumbrance, pledge or charge of any nature.



--------------------------------------------------------------------------------

*   Linear interpolation shall apply to determine the applicable percentage
where the achievement of the Synergies Goal is between 100% and 125+%.

-3-



--------------------------------------------------------------------------------



 



     (c) No Participant has any enforceable right to receive any Award for a
particular Award Year if for any reason (death included) the Participant, during
the Award Year, does not perform his or her duties to the satisfaction of the
Company.

     8. Miscellaneous:

     (a) By accepting any benefits under the Plan, each Participant is
conclusively deemed to accept, ratify, and consent to any action under the Plan
by the Company, the Board, or the Committee.

     (b) Any action or decision by the Company, the Board, or the Committee
concerning the construction, administration, interpretation or effect of the
Plan or Regulations lies within its absolute discretion, as the case may be, and
is conclusive and binding upon all Participants.

     (c) No member of the Board or the Committee is liable for any act or
omission of any other member, or of any officer, agent or employee of the Board
or Committee, as the case may be, or for any act or omission, except on account
of their own acts done in bad faith.

     (d) The Board and the Committee may rely upon any information supplied to
them by any officer of the Company or any Employer and may rely upon the advice
of counsel in connection with the administration of the Plan and shall be fully
protected in relying upon information or advice.

     9. Amendment or Discontinuance: The Board may alter, amend, suspend or
discontinue the Plan at any time and in its sole discretion.

-4-